Citation Nr: 0817629	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for hearing loss. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1982 to 
December 1985, and active duty in the Army Reserves from 
February 2003 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran appeared and testified at a personal hearing in 
July 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran does not currently have left ear hearing loss 
disability for VA disability compensation purposes. 

3.  The veteran has right ear hearing loss disability that is 
related to acoustic trauma during active service.

4.  The veteran had chronic tinnitus in service; currently 
has tinnitus; and the competent evidence is in relative 
equipoise on the question of whether the veteran's current 
tinnitus is related to acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for eft ear hearing 
loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2007).

3.  Resolving reasonable doubt in the veteran's favor, 
tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2002 and December 2003, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was essentially instructed 
to submit any evidence in his possession that pertained to 
his claims.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In light of 
the Board's denial of the veteran's claim for service 
connection for left ear hearing loss, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
the appellant was not provided with notice of the type of 
evidence necessary to establish an effective date or higher 
initial rating if service connection is granted on appeal, 
when implementing the Board's grant of service connection, 
the RO will address any notice defect with respect to an 
increased rating and effective date.  Significantly, the 
veteran retains the right to appeal the disability rating and 
effective date assigned by the RO. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has done everything reasonably possible to 
assist the veteran with respect to his claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The veteran 
has been medically evaluated in conjunction with his claims, 
including VA examination and medical opinions.  Thus, the 
duties to notify and assist have been met. Significantly, 
neither the appellant nor the representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Service Connection Legal Authority

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test. 38 C.F.R. § 4.85(a).

Service Connection for Hearing Loss

The veteran contends that he was exposed to a mortar 
explosion in Iraq in 2003 which lead to his current hearing 
loss.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The 
veteran's DD Form 214 reflects that while on active duty from 
February 2003 to October 2003 his specialty was motor 
transport.  Additionally, an accident report dated in July 
2003 noted that, while on guard tower duty, the veteran 
received mortar attacks.  Based upon the above, the Board 
finds that the veteran had combat service and may, therefore, 
be presumed to have been exposed to acoustic trauma in 
service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current hearing loss disability 
that meets VA's standards of hearing loss disability of 
38 C.F.R. § 3.385, and, if so, whether there is nexus between 
such current hearing loss disability and his service, 
including acoustic trauma in service.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

On VA examination in September 2004, the following pure tone 
thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
15
15
LEFT
25
10
10
10
20

Speech recognition scores were 92 percent in the right ear 
and 100 percent in the left ear. 

On re-evaluation later in September 2004, the following pure 
tone thresholds, in decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
15
LEFT
25
10
10
10
20

Speech recognition scores were 92 percent in the right ear 
and 100 percent in the left ear. 

As the veteran has not been shown to have hearing loss 
disability in the left ear that meets the standards of 
38 C.F.R. § 3.385, service connection for hearing loss in the 
left ear is not warranted.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for left ear hearing loss must be denied.  The 
Board would point out to the veteran that, at any time in the 
future that left ear hearing loss increases in severity, the 
veteran may file a claim to reopen service connection for 
left ear hearing loss disability.  VA already recognizes the 
occurrence of acoustic trauma in service.  

With regard to right ear hearing loss, the Board finds that 
the veteran currently has hearing loss in the right ear that 
meets the disability standards of 38 C.F.R. § 3.385, namely, 
a 92 percent speech recognition score.  The Board will now 
focus on whether service connection for current right ear 
hearing loss disability is warranted.  Having already 
determined that the veteran was exposed to acoustic trauma in 
service, the Board finds that the remaining issue is whether 
there is a nexus between current right ear hearing loss 
disability and acoustic trauma in active service.  See Brock 
v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  

In the September 2004 VA evaluation report, the VA examiner 
purported to find that the veteran had essentially normal 
hearing sensitivity in both ears, and wrote that addressing 
the relationship between a disability and to the injury 
incurred in service to be moot.  (The Board notes that it has 
already been determined that the veteran has right ear 
hearing loss disability for VA compensation purposes in 
accordance with 38 C.F.R. § 3.385).  The September 2004 VA 
audiology examination report did not explicitly offer an 
opinion regarding the relationship of current right ear 
hearing loss disability to acoustic trauma in service, but 
has some tendency to relate the current right ear hearing 
loss disability to service because the history reflects only 
in-service acoustic trauma of a mortar blast while in Iraq on 
July 9, 2003, with no evidence of pre-service or post-service 
acoustic trauma or other etiologies for the right ear hearing 
loss disability. 

The Board finds that, because the veteran currently has right 
ear hearing loss disability, and the evidence shows that he 
was exposed to the significant acoustic trauma of a mortar 
explosion in service in July 2003, and complained of right 
ear pain at that time, there is persuasive corroboration of 
the veteran's written statements and personal hearing 
testimony of in-service acoustic trauma, in-service symptoms 
of hearing loss, and continuous symptoms of right ear hearing 
loss since service.  Resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran incurred 
right ear hearing loss disability as a result of acoustic 
trauma during his active duty service.  See Ashley v. Brown, 
6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A.§ 5107(b); 38 
C.F.R. § 3.102

Service Connection for Tinnitus

The veteran contends that he was exposed to a mortar 
explosion in Iraq in 2003 which lead to his current tinnitus.  
He has testified that he was attached to a field artillery 
Reserve unit, where he participated in a lot of live-fire 
exercises; he was treated in service following a mortar 
explosion in July 2003; he experienced chronic tinnitus in 
service; and he has continued to experience tinnitus after 
service separation. 

Having already determined that the veteran was exposed to 
acoustic trauma of a mortar explosion in service in July 
2003, the Board finds that the remaining questions are 
whether the veteran now has tinnitus, and whether current 
tinnitus is related to service, including the acoustic trauma 
in service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The evidence shows that the veteran currently has tinnitus, 
as he reported it throughout the record, including the 
September 2004 VA examination report, and has testified under 
oath that he still experiences tinnitus.  The September 2004 
VA audiology examiner noted that there was no objective 
evidence of tinnitus, and did not offer an opinion, reasoning 
that it would be pure speculation to opine as to an etiology 
of currently reported tinnitus.  However, there is no 
clinical testing that would definitively establish the 
presence or current diagnosis of tinnitus.  

The Federal Circuit has recently held that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
2007 WL 1892301 (Fed. Cir. July 3, 2007).  The United States 
Court of Appeals for Veterans Claims (CAVC or Court) has held 
that where there is of record lay evidence of in-service 
tinnitus and of tinnitus ever since service and medical 
evidence of a current diagnosis, such evidence suffices to 
indicate that disability may be associated with . . . active 
service."  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

In light of the veteran's established July 2003 exposure 
acoustic trauma of a mortar explosion, the documented 
complaints of tinnitus shortly after the explosion, credible 
reporting of chronic symptoms of tinnitus in service, and 
continuous complaints of tinnitus since the in-service 
acoustic trauma to the present, the Board finds that the 
competent evidence is at least in relative equipoise on the 
question of whether the veteran currently has tinnitus, and 
whether the current tinnitus is related to acoustic trauma in 
service.  VA regulations provide that, with chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For these 
reasons, and resolving all 


reasonable doubt in favor of the veteran, as required by the 
law, the Board concludes that the veteran incurred tinnitus 
as a result of his active duty.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for left ear hearing loss is denied. 

Service connection for right ear hearing loss is granted, 
subject to the regulations governing the award of monetary 
benefits.

Service connection for tinnitus is granted, subject to the 
regulations governing the award of monetary benefits.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  See also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).

The veteran currently has diagnoses of scoliosis and 
arthritis of the back.  The examination report at service 
entry was negative for any findings of a back disorder.  
During service, the veteran was noted to have scoliosis and 
spina bifida.  On multiple occasions, he complained of low 
back pain (July 1983, December 1983, January 1984, February 
1984, November 1984, and March 2003).  In February 1984 while 
carrying a heavy object, the veteran reported pain, and an 
assessment of mild lumbar strain was noted.  Also in February 
1984, a service physician recommended a military occupational 
specialty change for the veteran, one requiring less physical 
exertion.  In August 1983, an assessment of paravertebral 
muscle spasm was noted, and in November 1983 an impression of 
mechanical back pain secondary to muscle strain was noted.  
An undated record noted that the veteran complained of low 
back pain for three days after he slipped on ice and twisted 
his back.  An assessment of paravertebral muscle spasm strain 
was noted.  

While the veteran was afforded a VA examination in December 
2004, the examiner did not review the claims folder and did 
not render an opinion as to the etiology of the veteran's 
current back disorders.  On remand, the veteran should be 
afforded such an examination.  

Accordingly, the issue of service connection for a back 
disorder REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA spine  examination to determine 
the nature and etiology of his current 
back disorder(s).  The claims folder, 
to include a copy of this Remand, must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

As to the veteran's diagnosed 
scoliosis, the examiner should offer 
opinions as to (1) whether scoliosis 
pre-existed service, and, if so, (2) 
whether preexisting scoliosis was 
aggravated (permanently worsened in 
severity) during service, and, if so, 
(3) what degree of the permanent 
increase in severity of the scoliosis 
can be directly attributed to active 
service. 

As to the diagnosed arthritis of the 
back,
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (that is, whether there is a 50 
percent probability or greater) that 
arthritis of the back is related to 
service.  The examiner should address 
the in-service notations related to the 
back cited herein.  The rationale for 
any opinion expressed should also be 
provided. 
    
2.	Then, review and readjudicate the claim 
for service connection for a back 
disorder.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  
This must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised to 
appear and participate in any scheduled VA examination(s), as 
failure to do so may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


